                 Case 3:15-cv-03747-JD Document 478 Filed 09/18/20 Page 1 of 4




 1 Michael G. Rhodes (116127)
   Whitty Somvichian (194463)
 2 Cooley LLP
   101 California Street, 5th Floor
 3 San Francisco, CA 94111
   Telephone: (415) 693-2000
 4 rhodesmg@cooley.com
   wsomvichian@cooley.com
 5
    Lauren R. Goldman (pro hac vice)
 6  Michael Rayfield (pro hac vice)
    Mayer Brown LLP
 7 1221 Avenue of the Americas
    New York, NY 10020
 8 Telephone: (212) 506-2647
    lrgoldman@mayerbrown.com
 9 mrayfield@mayerbrown.com

10
     Counsel for Defendant Facebook, Inc.
11

12

13                             UNITED STATES DISTRICT COURT
14                          NORTHERN DISTRICT OF CALIFORNIA
15                                 SAN FRANCISCO DIVISION
16
                                                   ADMINISTRATIVE MOTION TO
17    IN RE FACEBOOK BIOMETRIC                     CONSIDER WHETHER CASES SHOULD
      INFORMATION PRIVACY LITIGATION               BE RELATED
18
                                                   Master Docket No.: 3:15-CV-03747-JD
19
      THIS DOCUMENT RELATES TO:
20
      ALL ACTIONS
21

22

23

24

25

26

27

28
                     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED;
                                                          MASTER CASE NO. 3:15-CV-03747-JD
     738197242
                 Case 3:15-cv-03747-JD Document 478 Filed 09/18/20 Page 2 of 4




 1           Pursuant to Civil Local Rule 3-12, defendant Facebook, Inc. (“Facebook”) files this

 2   administrative motion for the Court to consider whether the new case removed on September 10,

 3   2020, Whalen v. Facebook, Inc., 5:20-CV-06361-NC (N.D. Cal.) (“Whalen”), should be related to

 4   the above-captioned case, In re Facebook Biometric Information Privacy Litigation, 3:15-cv-

 5   03747-JD (N.D. Cal.) (“Facebook Biometric”). Rule 3-12 provides that a party “must” file such a

 6   motion if it believes that two pending cases “may” be related. Civil L.R. 3-12(b) (emphases

 7   added). Accordingly, Facebook files this motion out of an abundance of caution. However, for

 8   the reasons set forth below, Facebook respectfully submits that the cases do not meet the standard

 9   for relation set forth in Rule 3-12(a).

10   I.      LEGAL STANDARD

11           Under Civil Local Rule 3-12(a), cases are “related” when (1) they “concern substantially

12   the same parties, property, transaction or event;” and (2) “[i]t appears likely that there will be an

13   unduly burdensome duplication of labor and expense or conflicting results if the cases are

14   conducted before different Judges.” Civil L.R. 3-12(a).

15   II.     STATEMENT OF RELATIONSHIP

16           As this Court is well aware, in Facebook Biometric, a class of Facebook users brought suit

17   under Illinois’ Biometric Information Privacy Act (“BIPA”) based on Facebook’s Tag Suggestions

18   feature. More than five years later, in Whalen, a putative class of Instagram users has brought suit

19   under BIPA based on features of Instagram.            Respectfully, these cases do not meet the

20   requirements of Rule 3-12(a).

21           The “parties” are not “substantially the same” because, while Facebook is the defendant in

22   both cases, Facebook Biometric alleges that biometric data was collected through the Facebook

23   app; Whalen alleges that data was collected through Instagram, a separate app offered by Facebook

24   with different operative features and a different set of users. As a result, the plaintiff classes are

25   distinct from one another; any overlap between Facebook users and Instagram users is purely

26   coincidental. See Ortiz v. CVS Caremark Corp., 2013 WL 12175002, at *2 (N.D. Cal. Oct. 15,

27   2013) (denying relation because “the limited overlap of some class members is not enough to reach

28
                                                       1
                      ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED;
                                                           MASTER CASE NO. 3:15-CV-03747-JD
     738197242
                 Case 3:15-cv-03747-JD Document 478 Filed 09/18/20 Page 3 of 4




 1   the ‘substantial similarity’ threshold”); Tecson v. Lyft, Inc., 2019 WL 1903263, at *3 (N.D. Cal.

 2   Apr. 29, 2019) (“Even if there was some overlap between classes, the operative facts for the

 3   putative classes would still make them substantially different . . . because the class [ ] members

 4   have different relationships with Lyft.”).

 5           Similarly, the “property” is not substantially the same because “different software products

 6   are at issue in each case.” Adobe Sys. Inc. v. A & S Elecs., Inc., 2016 WL 9105173, at *3 (N.D.

 7   Cal. Oct. 13, 2016) (denying relation between a case concerning “an OEM version of Adobe

 8   Acrobat X Standard” and one concerning “OEM, EDU and ESD versions of Adobe Acrobat, Flash,

 9   Photoshop, Premiere, Creative Suite and Dreamweaver”). Nor do the cases concern the same

10   “transaction or event”; they allege that biometric data was collected from different people through

11   their use of different services (Facebook and Instagram) at different times. Cf. Molander v. Google

12   LLC, 5:20-cv-00918 (N.D. Cal. Aug. 19, 2020), Dkt. 51 (denying relation between a BIPA class

13   action alleging Google collected biometric data from Google Photos and one alleging Google

14   collected such data from a third-party dataset).

15           Most fundamentally, relation is not necessary to avoid “an unduly burdensome duplication

16   of labor and expense or conflicting results,” given the different postures of the two cases. Whalen

17   was removed to this District mere days ago, and nothing of substance has transpired in that action.

18   Meanwhile, after nearly five years of litigation, the parties in Facebook Biometric have reached a

19   settlement, which received this Court’s preliminary approval on August 19, 2020. See 3:15-cv-

20   03747-JD, Dkt. 474. Thus, no “efficiency gains will be achieved in [coordinating] discovery,”

21   briefing, or any other phase of litigation. Pepper v. Apple Inc., 2019 WL 4783951, at *2 (N.D.

22   Cal. Aug. 22, 2019). And because Facebook Biometric has been largely resolved, “there remains

23   little risk that conflicting decisions might simultaneously issue out of two different cases due to a

24   lack of coordination between judges overseeing live matters.” Storrer v. Paul Revere Life Ins.,

25   2008 WL 667402, at *1 (N.D. Cal. Mar. 6, 2008) (denying relation on this basis, “[i]rrespective of

26   the amount of factual or legal overlap between the two cases”).

27

28                                                      2
                     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED;
                                                          MASTER CASE NO. 3:15-CV-03747-JD
     738197242
                 Case 3:15-cv-03747-JD Document 478 Filed 09/18/20 Page 4 of 4




 1           Ultimately, although both cases involve BIPA claims that have been asserted against

 2   Facebook, more is needed to warrant relation under Rule 3-12. See Nozolino v. Hartford Life &

 3   Acc. Ins. Co., 2013 WL 2468350, at *1 (N.D. Cal. June 7, 2013) (cases not related where “[t]he

 4   only ties between [them] are that both [ ] involve claims brought under ERISA and that Harford is

 5   a defendant in both”); Tecson, 2019 WL 1903263, at *3 (“[Because] both cases concern TCPA

 6   violations against Lyft for text messages sent without recipients’ consent, [ ] they pose common

 7   questions of law and fact. However, these parallels do not suffice to meet the substantial similarity

 8   threshold.”); Molander, 5:20-cv-00918, Dkt. 51 (denying relation between two BIPA class actions

 9   against Google).

10   III.    CONCLUSION
11           Facebook ultimately defers to the Court on whether and how Whalen should be coordinated

12   with Facebook Biometric, but respectfully submits that the cases are not “related” within the

13   meaning of Civil Local Rule 3-12.1

14

15   Dated: September 18, 2020                        COOLEY LLP

16                                                    By: /s/ Michael Rhodes
                                                              Michael Rhodes
17                                                            Whitty Somvichian
18
                                                      MAYER BROWN LLP
19                                                        Lauren Goldman
                                                          Michael Rayfield
20
                                                      Counsel for Defendant Facebook, Inc.
21

22

23
     1
24           Facebook submits that Whalen is also not related to Zellmer v. Facebook, Inc., 3:18-CV-
     1880-JD (N.D. Cal.) for largely the same reasons that it is not related to Facebook Biometric, and
25   for the additional reason that Zellmer is brought on behalf of a putative class of non-users.
     Facebook has not filed a separate administrative motion to consider the potential relatedness of
26   Whalen and Zellmer because it believes that this motion is sufficient to allow the Court to make
     an informed decision as to whether Whalen is related to either matter.
27

28                                                    3
                     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED;
                                                          MASTER CASE NO. 3:15-CV-03747-JD
     738197242
